TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 27, 2016



                                     NO. 03-14-00560-CR


                              Christopher Newberry, Appellant

                                                v.

                                 The State of Texas, Appellee




        APPEAL FROM COUNTY COURT AT LAW NO. 5 OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
                AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment of conviction signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was no reversible error in the trial

court’s judgment of conviction. Therefore, the Court affirms the trial court’s judgment of

conviction. Because appellant is indigent and unable to pay costs, no adjudication of costs is

made.